[Cite as Webb v. Clipper, 2020-Ohio-3914.]


STATE OF OHIO                    )                IN THE COURT OF APPEALS
                                 )ss:             NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                 )

JERRY C. WEBB, JR.

        Plaintiff                                 C.A. No.      20CA011660

        v.

KIMBERLY CLIPPER, WARDEN                          ORIGINAL ACTION

        Defendant


Dated: August 3, 2020


        PER CURIAM.

        {¶1}    Jerry C. Webb has attempted to invoke this Court’s original jurisdiction by

filing a “Complaint for Damages” against Kimberly Clipper, Warden of Lorain

Correctional Institution. Because Mr. Webb has not complied with the mandatory

requirements of R.C. 2969.25, this Court must dismiss the complaint.

        {¶2}    Mr. Webb filed a handwritten document captioned “Complaint for

Damages” with the Lorain County Clerk of Courts. He seeks money damages from

Warden Clipper for the loss of his eyeglasses when he was an inmate in the Lorain

Correctional Institution. In his complaint, he alleged that this Court has jurisdiction under

42 U.S.C. 1983 and 28 U.S.C. 1343 through the Fourteenth Amendment to the United

States Constitution. This Court’s jurisdiction, however, is established by the Ohio

Constitution in Article IV, Section 3. That provision specifically limits an appellate
                                                                           C.A. No. 20CA011660
                                                                                      Page 2 of 3

court’s original jurisdiction to five specific writs. The Ohio Constitution does not vest

appellate courts with original jurisdiction over claims for money damages.

       {¶3}   In addition to the jurisdictional defect apparent on the face of his complaint,

Mr. Webb failed to comply with the statutory filing mandate that requires this Court to

dismiss this case. R.C. 2969.25 sets forth specific filing requirements for inmates who

file a civil action against a government employee or entity. As noted above, Mr. Webb

named Warden Clipper, a government employee, as the defendant in this action. Mr.

Webb, currently incarcerated in the Erie County Jail, is an inmate. R.C. 2969.21(C) and

(D). A case must be dismissed if an inmate fails to comply with the mandatory

requirements of R.C. 2969.25 in the commencement of the action. State ex rel. Graham

v. Findlay Mun. Court, 106 Ohio St. 3d 63, 2005-Ohio-3671, ¶ 6 (“The requirements of

R.C. 2969.25 are mandatory, and failure to comply with them subjects an inmate’s action

to dismissal.”).

       {¶4}   Mr. Webb did not pay the cost deposit required by this Court’s Local Rules.

He also failed to comply with R.C. 2969.25(C), which sets forth specific requirements for

an inmate who seeks to proceed without paying the cost deposit. Mr. Webb did not file

an affidavit of indigency and he did not file a statement of his prisoner trust account that

sets forth the balance in his inmate account for each of the preceding six months, as

certified by the institutional cashier. Mr. Webb also failed to file an affidavit of his prior

civil actions. R.C. 2969.25(A). Thus, Mr. Webb failed to comply with the mandatory

requirements of R.C. 2969.25 and this case must be dismissed.
                                                                          C.A. No. 20CA011660
                                                                                     Page 3 of 3

       {¶5}   Because Mr. Webb did not comply with the mandatory requirements of

R.C. 2969.25, the case is dismissed. Costs taxed to Mr. Webb.

       {¶6}   The clerk of courts is hereby directed to serve upon all parties not in default

notice of this judgment and its date of entry upon the journal. Civ.R. 58.




                                                  LYNNE S. CALLAHAN
                                                  FOR THE COURT
HENSAL, J.
SCHAFER, J.
CONCUR.

APPEARANCES:

JERRY C. WEBB, JR., Pro se, Petitioner.